                         Case 4:20-cv-00693-KAW Document 26 Filed 03/27/20 Page 1 of 8



                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       ROBERT M. LOEB (admitted pro hac vice)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (admitted pro hac vice)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:    202 339 8475
                10     Attorneys for Plaintiff
                       SYNOPSYS, INC.
                11

                12                               IN THE UNITED STATES DISTRICT COURT

                13                                NORTHERN DISTRICT OF CALIFORNIA

                14                                       OAKLAND DIVISION

                15     SYNOPSYS, INC.,                              Case No. 4:20-cv-00693-KAW

                16                        Plaintiff,                SYNOPSYS, INC.’S OPPOSITION TO
                                                                    CROSS-MOTION FOR SUMMARY
                17            v.                                    JUDGMENT; REPLY IN SUPPORT
                                                                    OF MOTION FOR SUMMARY
                18     U.S. DEPARTMENT OF LABOR,                    JUDGMENT

                19                        Defendant.
                20                                                  Date:    May 7, 2020
                                                                    Time:    1:30 pm
                21                                                  Dept:    TBD
                                                                    Judge:   Hon. Kandace A. Westmore
                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                      SYNOPSYS’ SUMMARY JUDGMENT
                                                                                              OPPOSITION AND REPLY
                                                                                                   4:20-CV-00693-KAW
                             Case 4:20-cv-00693-KAW Document 26 Filed 03/27/20 Page 2 of 8



                  1    I.       INTRODUCTION

                  2             The government opposes summary judgment in this Reverse-FOIA Action without

                  3    disputing the core merits issues: that the sought-after Synopsys EEO-1 information falls within

                  4    the protective scope of both FOIA Exemption 4 and 18 U.S.C. § 1905. Instead, the government

                  5    attempts to impede Synopsys’ claims by raising a variety of procedural objections that, if

                  6    accepted, would only create unnecessary complexity and gross unfairness to Synopsys. Indeed,

                  7    the government is already trying to leverage the procedural posture of this dispute to assert

                  8    inconsistent arguments that set Synopsys up for a Catch-22 in which there is nothing Synopsys

                  9    can do to protect its rights. Compare CIR Dkt. No. 65, at 13-14 (emphasis in original) (citations

                10     omitted) (“Even if the disposition of this lawsuit might affect Synopsys’s interests, it might not

                11     impair those interests if Synopsys has other means to protect them. Here, Synopsys has filed a

                12     separate lawsuit setting forth the exact claim that it seeks to insert into this litigation. … In these

                13     circumstances, intervention is not necessary ….”), with Synopsys Dkt. No. 24, at 13 (arguing that

                14     “Synopsys should not be permitted to use this action … effectively to reopen proceedings”).1

                15              The government attempts to use this Court’s disclosure order as both a sword and a shield,

                16     arguing in the original FOIA Action that Synopsys cannot intervene because the government has

                17     unfettered, unreviewable discretion, while simultaneously arguing here in the Reverse-FOIA

                18     Action that the government has no discretion—and is simply executing a judicial order. The

                19     Court should reject this “heads I win, tails you lose” logic and grant summary judgment in

                20     Synopsys’ favor.

                21     II.      ARGUMENT

                22              A.     The Government Does Not Dispute The Underlying Merits Of Synopsys’
                                       Claim
                23
                                The government’s opposition to Synopsys’ summary-judgment motion focuses entirely
                24
                       on whether Synopsys can litigate its reverse-FOIA claim in this posture. The government does
                25
                       not dispute—and therefore “concede[s] … as a matter of law”—the central merits of Synopsys’
                26

                27     1
                         Citations designated “CIR Dkt. No.” refer to the docket entries in the FOIA Action, Case
                       No. 4:19-cv-01843-KAW. Those designated “Synopsys Dkt. No.” refer to the docket entries in
                28     this Reverse-FOIA Action, Case No. 4:20-cv-00693-KAW.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                                   SYNOPSYS’ SUMMARY JUDGMENT
                                                                          -1-                              OPPOSITION AND REPLY
                                                                                                                4:20-CV-00693-KAW
                             Case 4:20-cv-00693-KAW Document 26 Filed 03/27/20 Page 3 of 8



                     1   reverse-FOIA claim. Newton v. Am. Debt Servs., Inc., 75 F. Supp. 3d 1048, 1063 (N.D. Cal.

                     2   2014) (failure to address an argument at summary judgment constitutes a “conce[ssion]” of that

                     3   issue “as a matter of law”); see also Tuan Anh Le v. Bank of N.Y. Mellon, 152 F. Supp. 3d 1200,

                     4   1210 (N.D. Cal. 2015). In particular, the government does not dispute that the Synopsys

                     5   information at issue in this litigation is (1) confidential commercial information subject to FOIA

                     6   Exemption 4, 5 U.S.C. § 552(b)(4), and (2) barred from disclosure under 18 U.S.C. § 1905 as

                     7   both confidential statistical data and trade secrets.2 Thus, in opposing the summary judgment

                     8   motion here (and seeking judgment in its favor), the government asks this Court to condone the

                     9   disclosure of records which the government itself acknowledges are protected by both statutes,
                10       without affording Synopsys the chance to be heard on the merits.

                11              B.      The Disclosure Order Does Not Shield The Government’s Action From APA
                                        Review
                12
                                The government argues that the Court’s disclosure order in the original FOIA Action
                13
                         shields it from this Reverse-FOIA Action. As an initial matter, the Court’s December 2019
                14
                         disclosure order has been stayed. Indeed, the only operative order on the issue is this Court’s
                15
                         February 2020 order that “prevents the disclosure of the EEO-1 Consolidated Reports.” CIR Dkt.
                16
                         No. 52, at 3. Thus, the government cannot argue that it is immunized from this challenge because
                17
                         it is compelled by the Court’s order to disclose the information.
                18
                                The government cites GTE Sylvania, Inc. v. Consumers Union of the United States, 445
                19
                         U.S. 375 (1980), to suggest that no APA review can be conducted in light of this Court’s
                20
                         disclosure order. But, as noted, that order has been stayed. Moreover, the government has GTE
                21
                         Sylvania exactly backwards. In that case, the reverse-FOIA claim was decided first, and the
                22
                         district court enjoined the government from disclosing the records in question. Id. at 377-78. In a
                23
                         subsequent case brought by the FOIA requestors, the Supreme Court rejected a regular FOIA
                24
                         claim seeking the records, because in light of the preexisting injunction against disclosure, the
                25
                         records were not “improperly withheld” within the meaning of FOIA. Id. at 386-87. The present
                26
                         2
                           The government questions whether these two provisions remain coextensive after the Supreme
                27       Court’s decision in FMI. Synopsys Dkt. No. 24, at 11 n.2. It makes no argument to that effect,
                         however, and it concedes that the Synopsys information is subject to both provisions regardless of
                28       their overlap.
ORRICK, HERRINGTON
                                                                                                SYNOPSYS’ SUMMARY JUDGMENT
 & SUTCLIFFE LLP
                                                                         -2-                            OPPOSITION AND REPLY
                                                                                                             4:20-CV-00693-KAW
                           Case 4:20-cv-00693-KAW Document 26 Filed 03/27/20 Page 4 of 8



                     1   litigation has followed the opposite course, and GTE therefore does not apply. Weisberg v. U.S.

                     2   Dep’t of Justice, 631 F.2d 824, 830 n.39 (D.C. Cir. 1980) (“Unlike GTE, the instant case presents

                     3   the possibility of an initial disclosure order under FOIA, followed by a later suit brought under a

                     4   separate statute such as the Copyright Act to reverse or remedy that initial order.”). As a result,

                     5   this Court can and should reach the merits of Synopsys’ reverse-FOIA claim. See id. at 828-31.

                     6          Moreover, the disclosure order in the FOIA Action is not only stayed, this Court is

                     7   maintaining that stay while the Court considers the intervention motion that would allow the

                     8   reverse-FOIA claims to be heard as part of that action. Thus, that pending FOIA Action, which

                     9   may soon also involve these very reverse-FOIA claims, cannot be used as a mechanism for
                10       preventing those claims from being heard by this Court (either in that action or through this one).

                11              C.        Synopsys States A Cognizable Reverse-FOIA Claim
                12              Citing Chrysler Corp. v. Brown, the government argues that Synopsys fails to state a valid

                13       reverse-FOIA claim. But Synopsys has followed Chrysler step-by-step. The key holding in

                14       Chrysler was that 18 U.S.C. § 1905 provides no “private right of action to enjoin disclosure in

                15       violation of the statute.” 441 U.S. 281, 316 (1979). But Chrysler immediately prescribed an

                16       alternative, proper approach: an agency’s “decision to disclose the … reports is reviewable

                17       agency action” under the APA. Id. at 318. In Chrysler, the Supreme Court directed the court of

                18       appeals to consider on remand whether disclosure of the EEO-1 data at issue there was “not in

                19       accordance with law,” namely, 18 U.S.C. § 1905—the very statute we rely upon in this Action.
                20       Id. at 318-19.

                21              And the filing of this action follows the playbook affirmed by the Government last year in

                22       the Supreme Court. In Food Marketing Institute v. Argus Leader Media, the government told the

                23       Supreme Court: After Chrysler, “[t]he only proper course for a person opposing an agency’s

                24       disclosure of records is to assert a so-called ‘reverse’-FOIA claim invoking the legal protection of

                25       a different statute creating a cause of action to set aside an agency decision to disclose records.

                26       That person, for instance, may sue under the APA to challenge agency action to disclose records

                27       on the ground that disclosure would be contrary to some other non-FOIA source of law.” Brief

                28
ORRICK, HERRINGTON
                                                                                                  SYNOPSYS’ SUMMARY JUDGMENT
 & SUTCLIFFE LLP
                                                                          -3-                             OPPOSITION AND REPLY
                                                                                                               4:20-CV-00693-KAW
                           Case 4:20-cv-00693-KAW Document 26 Filed 03/27/20 Page 5 of 8



                     1   for the United States as Amicus Curiae at 33-34, Food Mktg. Inst. v. Argus Leader Media, 139 S.

                     2   Ct. 2356 (2019) (No. 18-481), 2019 WL 929184, at *33-34.

                     3          In this case, Synopsys has done just that: asserting a reverse-FOIA claim under the APA

                     4   premised on two independent legal theories. First, Synopsys contends that disclosure of the

                     5   records under FOIA would be arbitrary, capricious, and contrary to law where the government

                     6   itself believes the records to be protected by Exemption 4. That unexplained inconsistency is

                     7   classic agency caprice. E.g., Alphonsus v. Holder, 705 F.3d 1031, 1046 (9th Cir. 2013)

                     8   (alterations in original) (quoting Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545

                     9   U.S. 967, 981 (2005)) (“Unexplained [agency] inconsistency is … a reason for holding an
                10       interpretation to be an arbitrary and capricious change from agency practice under the

                11       Administrative Procedure Act.”), abrogated on other grounds by Guerrero v. Whitaker, 908 F.3d

                12       541 (9th Cir. 2018). Although agencies retain some discretion to disclose records subject to some

                13       of the FOIA exemptions, they have no discretion to disclose records on a legal basis that the

                14       agency concedes is incorrect.

                15              Second, Synopsys asserts that disclosure of the records would be arbitrary, capricious, and

                16       contrary to law because disclosure is barred under 18 U.S.C. § 1905. That is the reverse-FOIA

                17       theory prescribed by Chrysler, which also concerned EEO-1 data. The government argues that

                18       Synopsys cannot assert § 1905 because “that legal theory appears nowhere in the Complaint.”

                19       Synopsys Dkt. No. 24, at 11. This argument is more commonly known as the “theory of the
                20       pleadings” doctrine, but that doctrine has been long been “abolish[ed]” under the Federal Rules.

                21       Johnson v. City of Shelby, 574 U.S. 10, 11-12 (2014) (per curiam) (quoting 5 Arthur R. Miller et

                22       al., Federal Practice and Procedure § 1219 (3d ed. 2004)); accord Skinner v. Switzer, 562 U.S.

                23       521, 530 (2011). Instead, “[s]pecific legal theories need not be pleaded so long as sufficient

                24       factual averments show that the claimant may be entitled to some relief.” Fontana v. Haskin, 262

                25       F.3d 871, 877 (9th Cir. 2001); accord Alvarez v. Hill, 518 F.3d 1152, 1157-58 (9th Cir. 2008).

                26       Synopsys properly followed the modern fact-pleading approach in this case, alleging the facts

                27       necessary to support its reverse-FOIA claim under the APA. See generally Synopsys Dkt. No. 1.

                28       The government has not disputed those allegations and has conceded that the Synopsys
ORRICK, HERRINGTON
                                                                                                SYNOPSYS’ SUMMARY JUDGMENT
 & SUTCLIFFE LLP
                                                                        -4-                             OPPOSITION AND REPLY
                                                                                                             4:20-CV-00693-KAW
                             Case 4:20-cv-00693-KAW Document 26 Filed 03/27/20 Page 6 of 8



                     1   information is protected by § 1905. Synopsys has therefore properly presented its reverse-FOIA

                     2   claim under the § 1905 theory prescribed by Chrysler.3

                     3          The government’s fallback argument is that this Court’s disclosure order authorizes

                     4   disclosure under 18 U.S.C. § 1905. As discussed above, that order is stayed and therefore cannot

                     5   provide the legal authorization the government seeks. See Part II(B), supra. The government’s

                     6   related contention that FOIA itself authorizes disclosure under § 1905 is inconsistent with

                     7   Chrysler, which implicitly rejected such argument and remanded in this very context. Moreover,

                     8   the government’s argument begs the question whether Exemption 4 applies. The government

                     9   concedes that the Synopsys information is subject to FOIA Exemption 4, so the government
                10       cannot in good faith argue that the same information is “outside the scope of [FOIA’s]

                11       enumerated exceptions.” Synopsys Dkt. No. 24, at 13.

                12              D.      The Government’s Criticisms Of This Action Are Unwarranted
                13              The government closes by criticizing Synopsys’ approach to this litigation, accusing

                14       Synopsys of making a “mockery” of these proceedings by following the government’s own

                15       roadmap. Synopsys Dkt. No. 24, at 13. Contra Brief for the United States, supra, at 34

                16       (prescribing Synopsys’ course of conduct here as the proper approach under these circumstances).

                17       But, as explained in the recent reply in support of intervention, the reverse FOIA claims can be

                18       quickly resolved on the merits by adding the cross-claim to the FOIA Action, or by consolidating

                19       this action with the FOIA Action. See CIR Dkt. No. 68, at 2-4. Doing so will avoid needless
                20       emergency appeals and stays.

                21              To the extent the government believes that intervention by the reverse-FOIA claimant is

                22       the preferred approach because it allows the court to “resolve the FOIA and reverse-FOIA claims

                23       simultaneously,” Brief for the United States, supra, at 34, rather than having this separate

                24       Reverse-FOIA Action move forward, Synopsys has no objection to proceeding in that manner if

                25       this Court prefers. By either granting intervention and resolving the reverse-FOIA cross-claims

                26       3
                          The government’s argument to the contrary is precisely the “punctilious[ness]” the Supreme
                         Court has rejected. Johnson, 574 U.S. at 12. But here, as in Johnson, “[f]or clarification and to
                27       ward off further insistence” on a now-defunct legal doctrine, id., Synopsys would be amenable to
                         amending its unanswered complaint to add a specific reference to 18 U.S.C. § 1905. See Fed. R.
                28       Civ. P. 15(a).
ORRICK, HERRINGTON
                                                                                                SYNOPSYS’ SUMMARY JUDGMENT
 & SUTCLIFFE LLP
                                                                         -5-                            OPPOSITION AND REPLY
                                                                                                             4:20-CV-00693-KAW
                               Case 4:20-cv-00693-KAW Document 26 Filed 03/27/20 Page 7 of 8



                     1   as alleged in Synopsys’ proposed pleading, or by consolidating the two related actions, this Court

                     2   can easily avoid the procedural thicket of potentially conflicting court orders in separate actions

                     3   and on separate records. The government’s protests about complexity ring hollow. Synopsys

                     4   asks the Court to see this case for what it is: a procedurally proper FOIA/reverse-FOIA case ready

                     5   for efficient resolution in a single action.

                     6            Finally, we note that the government is improperly trying to have it both ways here. In the

                     7   FOIA Action, the government asserted that Synopsys lacks standing, because the government

                     8   retains discretion to release the records and that “DOL could still disclose the information.” CIR

                     9   Dkt. No. 65, at 12. The government distinguished FMI because in that case the government had
                10       “represented unequivocally” that it would not disclose the records absent a court order directing it

                11       to do so. Id. at 11 (quoting FMI, 139 S. Ct. at 2362). But here the government has now likewise

                12       made that unequivocal representation: it will “disclose Synopsys’s EEO-1 report only because it

                13       was ordered to do so by this Court.” Synopsys Dkt. No. 24, at 1; accord id. at 4 (“DOL made the

                14       decision to disclose these reports only because it was ordered to do so by the Court.”); id. at 7

                15       (“The agency decided to disclose Synopsys’s report only because it was ordered to do so by the

                16       Court.”); Synopsys Dkt. No. 25, ¶ 30 (“DOL decided to disclose Synopsys’s report only because

                17       it was ordered to do so by the Court.”). Moreover, the government lacks discretion given the bar

                18       on disclosure imposed by 18 U.S.C. § 1905.

                19                The government cannot properly try to box Synopsys out of both actions by arguing, on
                20       the one hand, that the government retains unfettered discretion and, on the other, that it has no

                21       such discretion to exercise (because of a stayed disclosure order). The Court should reject the

                22       government’s argument, which flies in the face of the principles of justice and fairness that the

                23       government’s brief purports to laud. Synopsys has a right to have its reverse-FOIA claims heard

                24       and adjudicated, and those claims are now ripe for adjudication based on the undisputed factual

                25       record, as well as the government’s dispositive concessions on all merits issues presented in

                26       Synopsys’ motion for summary judgment.

                27       ///

                28       ///
ORRICK, HERRINGTON
                                                                                                 SYNOPSYS’ SUMMARY JUDGMENT
 & SUTCLIFFE LLP
                                                                         -6-                             OPPOSITION AND REPLY
                                                                                                              4:20-CV-00693-KAW
                           Case 4:20-cv-00693-KAW Document 26 Filed 03/27/20 Page 8 of 8



                     1   III.   CONCLUSION

                     2          For the foregoing reasons, Synopsys respectfully requests that the Court grant its motion

                     3   for summary judgment and deny the government’s cross-motion for summary judgment.

                     4   Dated: March 27, 2020                           Respectfully submitted,
                     5

                     6
                                                                         By: /s/ Denise Mingrone
                     7                                                       Denise Mingrone
                                                                             dmingrone@orrick.com
                     8                                                       ORRICK, HERRINGTON & SUTCLIFFE
                                                                             1000 Marsh Road
                     9                                                       Menlo Park, CA 94025
                                                                             Telephone:       650 614 7400
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON
                                                                                             SYNOPSYS’ SUMMARY JUDGMENT
 & SUTCLIFFE LLP
                                                                       -7-                           OPPOSITION AND REPLY
                                                                                                          4:20-CV-00693-KAW
